DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/12/2021have been fully considered but they are not persuasive. 
Applicant argues (page 15, third paragraph)  that the cited references  of Li and Shen, alone or in any combination,  fail to teach the claimed features, in particular, “wherein at least one URSP rule of the URSP comprises a list of route selection descriptors, each route selection descriptor including …one or more of location information element and time information element that respectively determine one or more locations and a time period to apply the route selection descriptor”, as recited in amended claim 7.  Examiner respectfully disagrees.
Current claimed language is not clear as Applicant’s clarified in first paragraph at page 11, which is “route selection descriptor (instead of the URSP rule) including one or more of location information element and time information element” (see 112(b) rejection below). Actually, one or more of location information element and time information element as part of URSP rule, location/time to apply the URSP rule, as emphasized cross a lot of paragraphs in originally filed specification, e,g [0100], [0103]-[0106], [0109]-[0110].
Li discloses wherein at least one URSP rule of the URSP comprises a list of parameters including one or more of location information element and time information element that respectively determine one or more locations and a time period to apply the URSP rule ( Table 3, [0094], [0102]-[0104], a BDT policy as part of URSP policy, the policy set up for  traffic containing a list of parameters including traffic 
Moreover, Shen teaches URSP rule having “traffic descriptor”, and “Validation condition” that includes time/location information for traffic (Table 1, [0072], [0078], [0083], [0114]).  Note that Li’s time/location information is associated with URSP rule directly, and Shen teaches URSP rule comprising list of RSDs, such combination suggest time/location information associated with route selection descriptors of the URSP, at least traffic description/descriptor including time/location element.
Thus, Li in view of Shen discloses wherein at least one URSP rule of the URSP comprises a list of route selection descriptors, each route selection descriptor including a route selection descriptor precedence value that determines priority of the route selection descriptor, and one or more of location information element and time information element that respectively determine one or more locations and a time period to apply the route selection descriptor.
Regarding independent claims 35, 36, 43, 44, 45, the Examiner's response to independent claim 1 as noted above has already addressed the applicant's arguments of the independent claims.
Regarding dependent claims, the Examiner's response to the independent claims as noted above has already addressed the applicant's arguments of the dependent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 44-45 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
Claims 44-45 are drawn to a  “medium”. The broadest reasonable interpretation of a claim drawn to a computer usable media covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer usable media, particularly the specification fails to limit computer-readable media only to computer memory and/or computer disk/hard drive. Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.
The Examiner suggests using “non-transitory medium”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7-8, 13, 15-21, 23, 31, 34-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 7, 35, 36, 43, 44, 45,   include the claim language:
	“wherein at least one URSP rule of the URSP comprises a list of route selection descriptors, each route selection descriptor including a route selection descriptor precedence value that determines priority of the route selection descriptor, and one or more of location information element and time information element that respectively determine one or more locations and a time period to apply the route selection descriptor”. The claimed language  is not clear the URSP rule comprising: (i) a list of route selection descriptors, and (ii) one or more of location information element and time information element;  or each route selection descriptor including (i) a route selection descriptor precedence value and (ii) one or more of location information element and time information element.  Specific “and one or more of location information element and time information element…” is right after a comma, thus this would render the claim indefinite.
	The rest of dependent claims 3, 5, 8, 15-21, 23, 31, 34, 37-42 are rejected  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on the same reasons, by virtue of their dependencies of independent claims 7, 35, 36.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 7-8, 13, 15-21, 23, 31, 34-45 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 20210168584 A1) in view of Shen ( US 20210211938 A1).
Regarding claim 7, Li discloses:
A method comprising:
transmitting, by a policy and control function (PCF), a UE route selection policy (URSP) to a user equipment (UE) ( [0103]-[0104], PCF may send a BDT  policy to UE, the BDT policy may be a part of UE Route Selection Policy (URSP)),
wherein at least one URSP rule of the URSP comprises a list of parameters including one or more of location information element and time information element that respectively determine one or more locations and a time period to apply the URSP rule ( Table 3, [0094], [0102]-[0104], a BDT policy as part of URSP policy, the policy set up for  traffic containing a list of parameters including traffic characteristic/description, time information and geographic area information associated with traffic).
	LI does not explicitly disclose:
wherein at least one URSP rule of the URSP comprises a list of route selection
descriptors, each route selection descriptor including a route selection descriptor precedence
value that determines priority of the route selection descriptor.  determining one or more locations and a time period to apply the route selection descriptor.
	However, the teaching of wherein at least one URSP rule of the URSP comprises a list of route selection descriptors, each route selection descriptor including a route selection descriptor precedence
value that determines priority of the route selection descriptor.  determining one or more locations and a time period to apply the route selection descriptor is well known in the art as evidenced by Shen.
	Shen discloses:
 wherein at least one URSP rule of the URSP comprises a list of route selection descriptors ( Table 6.6.2.1-2, [0062], URSP rule may contain multiple Route Selection Descriptors (RSDs)) , each route selection descriptor including a route selection descriptor precedence value that determines priority of the route selection descriptor ( Table 6.6.2.1-3, [0087], each route selection description have a different precedence value). determining one or more locations and a time period to apply the route selection descriptor ( Table 1, [0072], [0078], [0083], [0114], “Validation condition” that includes time/location information associated with URSP rule for traffic; Table 6.6.2-1-2,  URSP rule comprising list of RSDs, note that:  time/location information would be applied to route selection descriptor as route selection descriptor as part of URSP rule).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shen as mentioned above as a modification to Li, such that the combination would allow to include multiple Route Selection Descriptors (RSDs) with URSP rule, in order to specify matching criteria with URSP policy, and modify Description Category in URSP Scope Route Selection.
Regarding claim 3, LI as modified by Shen discloses all the features with respect to parent claim 7 as outlined above.
wherein the location information element comprises at least one of a geographical location specified by a 2D and/or a 3D coordinate system, a geographical location specified by an identifier of a geographical zone of a mapping system, a RAN address, a cell identifier, a tracking area identifier (TAI), a registration area identifier and/or an indication that the at least one URSP rule is always considered ( LI, [0106], location with geographical area ).
Regarding claim 5, LI as modified by Shen discloses all the features with respect to parent claim 7 as outlined above.
wherein the time information element comprises at least one of a time of day, a date, a day of week, a day of month, a month, a year, a period specifying at least one of these to start the period and/or at least one of these to end the period, a recurrence and/or an indication that the at least one rule is always considered ( LI, [0094], the policy with a time interval).
Regarding claim 8, LI as modified by Shen discloses all the features with respect to parent claim 7 as outlined above.
at least one of the URSP rule and the route selection descriptor further comprising at least one of a session continuity (SSC) mode, a network slice selection, a data network name (DNN) selection, and a non-seamless off-load indication and/or an access type preference ( LI, Table 3, the policy with DNN, SSC mode).
Regarding claim 13, LI as modified by Shen discloses all the features with respect to parent claim 7 as outlined above.
creating, by the PCF, the at least one URSP usable for background data transfer ( Li, [0096], [0098], [0103], PCF may determine a BDT policy,  the BDT policy be a part of  URSP).
Regarding claim 15, LI as modified by Shen discloses all the features with respect to parent claim 7 as outlined above.
wherein if at least one of the PCF and a unified data management (UDM) indicate that the UE is entitled to use background data transfer service, and the at least one URSP includes at least one of the location information element and the time information element that is not satisfied, the method further comprises: rejecting, by a session management function (SMF)  a UE request ( LI, [0088], [0091]-[0093], SMF may modify/update a PDU session, manage BDT ).
Regarding claim 16, LI as modified by Shen discloses all the features with respect to parent claim 15 as outlined above.
wherein the SM F rejects the U E request by sending a reject message to the UE via an application management function (AMF) of the wireless communications network, the reject message including a cause that indicates at least one reason for rejecting the UE request (LI, [0121], network may reject UE request with a cause value).
Regarding claim 17, LI as modified by Shen discloses all the features with respect to parent claim 16 as outlined above.
wherein the at least one reason includes at least one of: the UE is not entitled to background data transfer service, a current UE location does not satisfy a location information element constraint, and a current UE time does not satisfy a time information element constraint ( LI, [0121], network may reject the request with a cause value that indicates that the LADN/DDN name is not recognized, cannot be reached, or is not permitted).
Regarding claim 34, LI as modified by Shen discloses all the features with respect to parent claim 15 as outlined above.
wherein if UE configuration data indicates that the UE is entitled to use a background data transfer service, but the PCF confirms that at least one of the location information element and the time information element is not satisfied, the method further comprises: sending, by at least one of the PCF and the UDM a response to the SMF indicating one of acceptance indication and rejection indication to an SMF request for data association dedicated to POU session establishment ( Li, Fig,  8-9, [0088], [0095], [0112]-[0113], PCF may send a BDT response to SMF with the policy ID, the policy may indicate what should trigger the release of the PDU session (time out, outside of time window, data amount matched, or exceeded, etc ).
Regarding claim 18, LI as modified by Shen discloses all the features with respect to parent claim 34 as outlined above.
wherein, if the UE is entitled to use a background data transfer service and the SMF receives the acceptance indication, the method further comprises: establishing, by the SMF a requested protocol data unit (POU) session for transfer of background data based on the response provided by the PCF ( LI, [0085], [0088], [0090],   session  establishment/reactivation/modification request).
Regarding claim 19, LI as modified by Shen discloses all the features with respect to parent claim 18 as outlined above.
wherein the method further comprises: checking, by the PCF at least one of the location information element and the time information element for the POU session to determine if the UE is entitled to background data transfer service ( LI, [0112]-[0113], BDT policy may indicate what should trigger the release of the PDU session (time out, outside of time window, data amount matched, or exceeded, etc.).
Regarding claim 20, LI as modified by Shen discloses all the features with respect to parent claim 7 as outlined above.
wherein, if the UE is not entitled to a background data transfer service, but at least one of the location information element and the time information element constraints is not satisfied as a result of a UE mobility and handover transition, the method further comprises: sending, by a session management function (SMF) a reject message to the AMF that includes a cause indicating at least one reason that the UE is not entitled to the background data transfer service ( LI, 0088], [0091]-[0093], SMF may modify/update a PDU session, manage BDT, [0121], network may reject UE request with a cause value).
Regarding claim 21, LI as modified by Shen discloses all the features with respect to parent claim 7 as outlined above.
wherein, if the UE is entitled to the background data transfer service, and the location and time information element constraints are satisfied, monitoring by the PCF the location and time information elements for the duration of a protocol data unit (PDU) session of the background data transfer( LI, [0112]-[0114], PCF update BDT policy).
Regarding claim 23, LI as modified by Shen discloses all the features with respect to parent claim 21 as outlined above.
wherein a determination is made that at least one of the location information element and the
time information element is not satisfied based on the monitoring, and, the method further comprises: based on the determination, initiating, by a session management function (SMF) a POU session release procedure ( LI, [0070]-[0071],  PDU session may be released by the SMF, [0112], Deactivation of the policy with PDU session release).
Regarding claim 31, LI as modified by Shen discloses all the features with respect to parent claim 7 as outlined above.
Wherein, at least one of the time period and the one or more location is met, the method further comprises: performing, by the UE one of establishing a protocol data unit (PDU) session and activating a user plane (UP) connection of an existing PDU session to couple to a data network name (DNN) selection for use of network services provided therein ( LI, [0106], [0109], PDU session with DNN,  PDU Session Establishment).
Regarding claim 38, LI as modified by Shen discloses all the features with respect to parent claim 7 as outlined above.
wherein the at least one URSP rule includes one or more of: if the UE does not satisfy information contained in the at least one URSP rule, the UE is precluded from exchanging packets in accordance with the at least one URSP rule; and if the UE satisfies information contained in the at least one URSP rule, the UE exchanges packets in accordance with any constraints contained in the at least one URSP rule ( Shen, [0080]-[0081], PDU session allowed with URSP rule).
the combination of LI and Shen is obvious for the same reasons applied to the claim 7.
Regarding claim 39, LI as modified by Shen discloses all the features with respect to parent claim 7 as outlined above.
wherein the at least one URSP rule is received by and applied by the UE for background data transfer ( LI, [0103]-[0104], a DBT policy may be a part of UE Route Selection Policy (URSP)).
Claims 35, 37, 40, 41 are the apparatus claims corresponding to method  claims 7, 39, 3, 5  respectively, and rejected under the same rationale set forth in connection with the rejection of claims  7, 39, 3, 5  respectively, above.

Regarding claim 36, Li discloses:
An apparatus comprising: a processor; and 
a non-transient memory for storing instructions that when executed by the processor cause the apparatus to perform steps of ( Fig 17F, UE with processor 118, and memory 130/132):
receiving, from a policy and control function (PCF), a user equipment (UE) route selection policy (URSP) ( [0103]-[0105], PCF may send a BDT  policy to UE, UE receives the BDT policy,  the BDT policy may be a part of UE Route Selection Policy (URSP)),
wherein at least one URSP rule of the URSP comprises a list of parameters including one or more of location information element and time information element that respectively determine one or more locations and a time period to apply the URSP rule ( Table 3, [0094], [0102]-[0104], a BDT policy as part of URSP policy, the policy set up for  traffic containing a list of parameters including traffic characteristic/description, time information and geographic area information associated with traffic).
	LI does not explicitly disclose:
wherein at least one URSP rule of the URSP comprises a list of route selection
descriptors, each route selection descriptor including a route selection descriptor precedence
value that determines priority of the route selection descriptor.  determining one or more locations and a time period to apply the route selection descriptor.
	However, the teaching of wherein at least one URSP rule of the URSP comprises a list of route selection descriptors, each route selection descriptor including a route selection descriptor precedence
value that determines priority of the route selection descriptor.  determining one or more locations and a time period to apply the route selection descriptor is well known in the art as evidenced by Shen.
	Shen discloses:
 wherein at least one URSP rule of the URSP comprises a list of route selection descriptors ( Table 6.6.2.1-2, [0062], URSP rule may contain multiple Route Selection Descriptors (RSDs)) , each route selection descriptor including a route selection descriptor precedence value that determines priority of the route selection descriptor ( Table 6.6.2.1-3, [0087], each route selection description have a different precedence value). determining one or more locations and a time period to apply the route selection descriptor ( Table 1, [0072], [0078], [0083], [0114], “Validation condition” that includes time/location information associated with URSP rule for traffic; Table 6.6.2-1-2,  URSP rule comprising list of RSDs, note that:  time/location information would be applied to route selection descriptor as route selection descriptor as part of URSP rule).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shen as mentioned above as a modification to Li, such that the combination would allow to include multiple Route Selection Descriptors (RSDs) with URSP rule, in order to specify matching criteria with URSP policy, and modify Description Category in URSP Scope Route Selection.
Regarding claim 42, LI as modified by Shen discloses all the features with respect to parent claim 36 as outlined above.
wherein the location information element comprises at least one of a geographical location specified by a 2D and/or a 3D coordinate system, a geographical location specified by an identifier of a geographical zone of a mapping system, a RAN address, a cell identifier, a tracking area identifier (TAI), a registration area identifier and/or an indication that the at least one URSP rule is always considered (LI, [0106], location with geographical area ); and 
wherein the time information element comprises at least one of a time of day, a date, a day of week, a day of month, a month, a year, a period specifying at least one of these to start the period and/or at least one of these to end the period, a recurrence and/or an indication that the at least one rule is always considered ( LI, [0094], the policy with a time interval). 

Claim 43 is the method claim corresponding to apparatus claim 36 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 36 respectively, above.

Claim 44 is the medium claim corresponding to apparatus claim 35 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 35 respectively, above.

Claim 45 is the medium claim corresponding to apparatus claim 36 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 36 respectively, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461